           Case 1:20-vv-01408-UNJ Document 20 Filed 07/23/21 Page 1 of 2




    In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                            Filed: July 8, 2021

*************************
KEN AND SHAUN WINGERTER,                   *       No. 20-1408V
on behalf of their minor child, H.W.,      *
                                           *
                       Petitioner,         *       Special Master Sanders
v.                                         *
                                           *
SECRETARY OF HEALTH                        *       Vaccine Rule 10(d)(3);
AND HUMAN SERVICES,                        *       42 U.S.C. § 300aa-21(b);
                                           *       Order Concluding Proceedings
                       Respondent.         *
*************************
Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioners.
Debra A. Begley, United States Department of Justice, Washington, DC, for Respondent.

                            ORDER CONCLUDING PROCEEDINGS 1

       The petition in this matter was filed on October 16, 2020. ECF No. 1. Petitioners alleged
that H.W. suffered an adverse reaction to the Gardasil vaccination administered on August 20,
2018. Id. at 1.

       On June 14, 2021, I issued a formal notice pursuant to 42 U.S.C. § 3000aa-12(d)(3)(A)(ii),
advising Petitioners that the statutory 240-day time period for the issuance of a decision had
expired and notifying Petitioners that they may withdraw the petition under § 300aa-21(b) or
choose to remain in the Vaccine Program. See ECF No. 15.

        On July 6, 2021, Petitioners filed a notice of intent to withdraw petition in which they stated
that, pursuant to 42 U.S.C. § 300aa-21(b), they wish to withdraw their petition. ECF No. 16.

       Based on Petitioners’ notice, it appears that Petitioners are electing to exercise their right
under § 300aa-21(b) to withdraw their petition following the Court’s failure to issue a decision


1
  Although this Order has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Order
will be available to anyone with access to the internet. However, the parties may object to the Order’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Order will be available to the public. Id.
         Case 1:20-vv-01408-UNJ Document 20 Filed 07/23/21 Page 2 of 2




within 240 days of the filing of said petition. Therefore, Petitioners’ request to withdraw their
petition is granted.

         Accordingly, this Order hereby notifies the Clerk of Court that proceedings on the merits
of this petition are now concluded, but no judgment on the merits should be entered by the Clerk’s
Office.

       IT IS SO ORDERED.

                                                    s/ Herbrina D. Sanders
                                                    Herbrina D. Sanders
                                                    Special Master




                                                2
